Citation Nr: 0826799	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-34 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an increased initial evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD).

2.	Entitlement to an increased initial evaluation in excess 
of 20 percent for degenerative joint disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1985 to 
December 1987 and from February 2003 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran and his spouse testified before the undersigned 
at a June 2008 hearing held at the RO.  A transcript of the 
hearing is of record.

The issue of entitlement to an increased initial evaluation 
for degenerative joint disease of the lumbar spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	Prior to October 22, 2007, the veteran's PTSD was 
manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness and chronic sleep impairment.

2.	As of October 22, 2007, the veteran's PTSD is manifested 
by no more than occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as difficulty establishing and maintaining effective 
relationships, a flattened affect, panic attacks more than 
once per week, impairment of memory, impaired judgment, 
chronic sleep impairment and disturbances of motivation 
and mood.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD prior to October 22, 2007 have not been met; 
as of October 22, 2007, an initial evaluation of 50 percent, 
but not greater, for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial agency decision in November 2006.  The RO's 
June 2005 notice letter advised the veteran what information 
and evidence was needed to substantiate the claim decided 
herein and what information and evidence must be submitted by 
him, namely, any additional evidence and argument concerning 
the claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies. 
The duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

The Board also notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
Post-service VA treatment records and reports as well as 
Social Security Administration (SSA) records have also been 
obtained.  The appellant has provided statements from Uptown 
Counseling Professionals (UCP) of Greenwood, SC.  He has not 
identified any additional records that should be obtained 
prior to a decision.  VA examinations were provided to the 
veteran in June 2005, October 2006 and December 2007 to 
determine the severity of his PTSD.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities. 38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently service connected for PTSD, which is 
rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  Under that diagnostic code, a 30 percent evaluation 
is warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2007).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The DSM-IV contemplates that the GAF scale will be 
used to gauge a person's level of functioning at the time of 
the evaluation (i.e., the current period) because ratings of 
current functioning will generally reflect the need for 
treatment or care.  The Board notes that while GAF scores are 
probative of the veteran's level of impairment, they are not 
to be viewed outside the context of the entire record.  
Therefore, they will not be relied upon as the sole basis for 
an increased disability rating.

GAF scores included in the record are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The higher 
the score, the better the functioning of the individual.  For 
instance, GAF scores ranging between 61 and 70 are warranted 
when there are some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but when the individual is functioning 
pretty well and has some meaningful interpersonal 
relationships. GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). GAF scores ranging between 41 and 50 are assigned 
when there are serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
Although the veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Entitlement to an Increased Initial Evaluation Prior to 
October 22, 2007

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran does not meet the criteria for an evaluation in 
excess of 30 percent for PTSD at any point prior to October 
22, 2007.  June 2005 and October 2006 VA examination reports, 
statements from UCP and VA treatment records indicate that 
the veteran's PTSD was characterized during this period by a 
depressed mood, anxiety, suspiciousness, nightmares and 
chronic sleep impairment.  Additionally, these records 
indicate that the veteran reports feeling uncomfortable in 
social situations.  As will be discussed in more detail 
below, such symptoms indicate some occupational and social 
impairment; however, they do not warrant a disability rating 
in excess of 30 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the veteran's symptomatology more closely approximates a 
50 percent evaluation or higher.  In this regard, the Board 
notes that the June 2005 VA examination report notes the 
veteran denied hallucinations and delusions, while an April 
2006 VA treatment record notes the veteran showed no symptoms 
of psychosis.  Similarly, there is no evidence of record to 
indicate the veteran suffered from ritualistic behavior that 
would interfere with routine daily activities, which would be 
congruent with a higher evaluation.

With regards to speech impairment, a symptom contemplated by 
a 50 percent evaluation, the Board notes that the June 2005 
VA examination report notes the veteran's speech to be at a 
regular rate, rhythm and volume.  While an October 2006 VA 
examination report notes psychomotor retardation in the 
veteran's speech, the Board observes that an October 2007 VA 
treatment record notes the veteran's speech as normal.

Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene and impaired 
thought, memory and judgment.  In this regard, the June 2005 
VA examination report notes the veteran as neatly groomed, 
while the October 2006 VA examination report indicates the 
veteran was appropriately dressed and groomed.  Finally, the 
October 2006 VA examination report notes the veteran's short-
, intermediate- and long-term memory to be within normal 
limits.

The Board acknowledges that the record indicates the veteran 
has some difficulty in establishing and maintaining effective 
social relationships, which is contemplated by higher 
ratings.  For instance, the June 2005 VA examination report 
notes the veteran tends to isolate himself, while the October 
2006 VA examination report notes the veteran spends his time 
reading, watching television and listening to music.  
However, the evidence of record also indicates the veteran is 
capable of maintaining at least some successful social 
relationships.  In this regard, the Board observes that July 
2007 SSA records indicate the veteran reported attending 
church four times per month.  

In addition, the evidence of record also indicates that the 
veteran does not meet the majority of the criteria for higher 
evaluations.  The Board notes that the veteran has 
consistently denied suicidal or homicidal ideation.  Thus, 
although the Board finds that the veteran exhibits some 
symptoms associated with a higher evaluation, it concludes 
that the veteran's overall disability picture continues to 
most closely approximate that contemplated by a 30 percent 
evaluation.

Also of record are the veteran's Global Assessment of 
Functioning (GAF) scores.  As noted above, GAF scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  The veteran's GAF scores have been relatively 
inconsistent over the course of the rating period prior to 
October 22, 2007.  The June 2005 VA examination indicates the 
veteran's GAF score as 55, while the December 2006 VA 
examination found the veteran's GAF score to be 48.  In 
addition, an October 2007 VA treatment record notes the 
veteran's GAF score to be 57.  While a January 2006 UCP 
statement assigns the veteran a GAF score of 41, it fails to 
provide any symptomatology to support such a score.  

A GAF score of 41 to 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social 
occupations, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging between 51 and 60 
indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers or co-workers).  

The Board recognizes that the veteran's GAF scores indicate 
he suffered from some moderate to moderately-severe PTSD 
symptoms prior to October 22, 2007.  However, the Board again 
notes that GAF scores are just one component of the veteran's 
disability picture, and that it does not have a "formula" 
that it follows in assigning evaluations.  Rather, the Board 
considers the veteran's entire disability picture, including 
GAF scores.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same).  With regard to the 
October 2006 VA examination report, while the veteran was 
assigned a GAF score of 48, the VA examiner noted his PTSD 
symptoms result in a "mild" level of social and economical 
impairment.  As such, in viewing the evidence of record in 
its entirety, the Board finds that the veteran's overall 
disability picture continues to most closely approximate that 
contemplated by a 30 percent evaluation.

In sum, the evidence of record demonstrates that, prior to 
October 22, 2007, the veteran successfully maintained a 
relationship with his wife as well as attended church four 
times per month.  The record also demonstrates that he was 
able to function independently, and suffered no delusions, 
hallucinations, suicidal or homicidal ideation or obsessional 
rituals.  He did, however, exhibit a depressed mood, 
suspiciousness and chronic sleep impairment with nightmares 
during this period.

Overall, the Board concludes that the evidence discussed 
above supports no more than a 30 percent rating prior to 
October 22, 2007.  The Board acknowledges that the evidence 
of record demonstrates that the veteran suffered some 
moderate symptoms such as difficulty establishing and 
maintaining effective work relationships, but his overall 
disability picture does not warrant a higher rating in excess 
of 30 percent.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than 30 percent, and therefore, does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Entitlement to an Increased Initial Evaluation as of October 
22, 2007

However, the Board concludes that, beginning October 22, 
2007, the evidence of record supports an evaluation of 50 
percent, but no more, for PTSD.  VA medical records and 
examination reports as well as private treatment summaries 
indicate that, beginning on this date, the veteran's PTSD is 
characterized by a flattened affect, irritability, mild 
memory loss, panic attacks of more than once per week and 
difficulty in establishing and maintaining effective 
relationships.  Additionally, the veteran's GAF scores 
decreased to 48 to 55.  As will be discussed in more detail 
below, such symptoms indicate some occupational and social 
impairment; however, they do not warrant a disability rating 
in excess of 50 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the veteran's symptomatology most closely approximates a 
70 percent evaluation or higher during this period.  In this 
regard, the Board notes that the veteran's medical records do 
not contain evidence which supports a finding that he suffers 
from near-continuous panic attacks, delusions, or obsessive 
rituals.  In this regard, a December 2007 VA examination 
report notes the veteran reported flashbacks approximately 
twice per week, with nightmares approximately three to four 
times per week.  Similarly, a March 2008 VA treatment record 
notes the veteran reported no hallucinations.  Finally, no 
mention is made in the evidence of record during this period 
of any obsessional rituals congruent with a higher 
evaluation, he is oriented in all spheres, and speech is 
spontaneous and clear.  

Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene, speech impairment, 
and impaired thought and judgment.  Both the October 2005 and 
August 2006 VA examinations indicate the veteran's hygiene 
was average.  The Board also observes that there is no 
evidence of record to indicate the veteran suffers from any 
speech impairment; in fact, the October 2005 VA examiner 
expressly noted his speech as goal oriented.  Finally, both 
the October 2005 and August 2006 VA examination reports 
indicate that the veteran was oriented as to time, place, 
person and situation.  

With regard to the veteran's ability to establish and 
maintain personal relationships, the Board notes that an 
October 2007 UCP statement indicates the veteran has a social 
phobia and diminished interest in activities.  In addition, 
the December 2007 VA examination report notes the veteran 
spends his time in solitary activities, such as reading and 
watching television.  However, the veteran's records also 
demonstrate that he has lived with his wife for four years, 
occasionally goes with her to the park, and occasionally 
spends time with other family members.  Thus, the Board 
concludes that although the veteran may have some 
relationship difficulties, particularly with society in 
general, he is capable of maintaining successful 
relationships.  Therefore, the veteran's impairment in this 
area is not significant enough to warrant a 70 percent 
rating.

The Board acknowledges that the evidence of record 
demonstrates that the veteran has some difficulty in 
establishing effective work relationships, which is 
contemplated by higher ratings.  For instance, the Board 
notes that the veteran reported at the December 2007 VA 
examination that he was not currently employed.  In addition, 
the veteran stated at the June 2008 Board hearing that, the 
last time he worked, he had difficulties getting along with 
his co-workers.  However, the Board observes that the 
December 2007 VA examiner found the veteran's PTSD symptoms 
result in mild to moderate impairment of occupational 
functioning.  In addition, the evidence of record also 
indicates that the veteran has repeatedly denied suicidal 
ideation (see December 2007 VA examination report, March 2008 
VA treatment record), and that he does not meet the majority 
of the criteria for higher evaluations.  Thus, although the 
Board finds that these symptoms indicate some serious 
symptoms, it concludes that the veteran's overall disability 
picture continues to most closely approximate that 
contemplated by a 50 percent evaluation.

Also of record are the veteran's Global Assessment 
Functioning (GAF) scores.  
The veteran's GAF scores have remained relatively steady 
throughout the period as of October 22, 2007.  The December 
2007 VA examination report notes the veteran's GAF score as 
48, while the March 2008 VA treatment record notes the 
veteran's GAF score to be 55.  A GAF score of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social occupations, or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores ranging between 51 and 60 indicate moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers or co-workers).  

The Board recognizes that the veteran's GAF scores indicate 
he suffers from moderate to serious PTSD symptoms.  However, 
the Board again notes that GAF scores are just one component 
of the veteran's disability picture, and that it does not 
have a "formula" that it follows in assigning evaluations.  
Rather, the Board considers the veteran's entire disability 
picture, including GAF scores.  Furthermore, the Board need 
not accept a GAF score as probative.  See Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same).  As such, in viewing the evidence of record in its 
entirety, the Board finds that the veteran's overall 
disability picture continues to most closely approximate that 
contemplated by a 50 percent evaluation.

In sum, the evidence of record demonstrates that the veteran 
successfully maintains a relationship with his wife.  
Although the veteran reports irritability problems, such as 
road rage, there is no evidence of any physical outbursts.  
The record also demonstrates that he is able to function 
independently, and has no delusions, near-continuous panic 
attacks, obsessional rituals, or cognitive impairment.  He 
does, however, exhibit a flattened affect, chronic sleep 
impairment and some mild memory loss.

Overall, the Board concludes that the evidence discussed 
above, to include the GAF scores, supports no more than a 50 
percent rating.  The Board acknowledges that the evidence of 
record demonstrates that the veteran has some moderately 
severe symptoms such as irritability and difficulty 
establishing and maintaining effective work relationships, 
but his overall disability picture does not warrant a higher 
rating in excess of 50 percent.  In reaching its decision, 
the Board considered the benefit-of-the-doubt rule.  However, 
the preponderance of the evidence is against an evaluation 
higher than 50 percent, and therefore, does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD prior 
to October 22, 2007 is denied, whereas an initial evaluation 
of 50 percent, but not greater, is granted as of October 22, 
2007, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The veteran is service-connected for degenerative joint 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.  In a May 2008 supplemental statement of 
the case, the RO relied on an April 2008 VA examination in 
continuing the veteran's 20 percent initial evaluation.  
However, at the June 2008 Board hearing, the veteran asserted 
that his condition has increased in severity since the April 
2008 VA examination.  Specifically, the veteran contended 
that he has since begun to experience neurological 
manifestations related to his lumbar spine disorder.  
Therefore, a new VA examination is warranted.  See VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination). 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA spine 
examination to ascertain the severity 
of his service-connected degenerative 
joint disease of the lumbar spine.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner, and the examination report 
should reflect that such a review was 
accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail, including any 
neurological manifestations.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
must offer specific findings as to the 
range of motion of the thoracolumbar 
spine, as well as whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
veteran's service-connected disability.  
If any of the above is observed, the 
examiner should specifically comment on 
whether the veteran's range of motion 
is affected, and if possible, provide 
the additional loss of motion in 
degrees.  If there is clinical evidence 
of pain on any motion, the examiner 
should indicate the point at which pain 
begins.  The examiner should also 
specifically state whether there is any 
abnormality of the spine, including 
ankylosis of a spinal segment or the 
entire spine.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


